Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed August 13, 2007 has been entered and made of record. Claims 1, 8, and 15 have been amended. Claims 1-20 are pending in this application.
A terminal Disclaimer filed on February 3, 2021, has been approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 8, and 15 are allowable over the prior art of record.
Claims 2-7 are allowable in view of their dependency from claim 1
Claims 9-14 are allowable in view of their dependency from claim 8.
Claims 16-20 are allowable in view of their dependency from claim 15.

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
	“a temporal classifier classifying one or more image frames of the second series of image frames with one or more temporal predictions and generating a third series of 

The relevant prior art of record, Duan et al, (US-PGPUB 2020/0079374), discloses system for scene classification and prediction, comprising: a forward-facing image capture device capturing a first series of image frames of an environment from a moving vehicle, the forward-facing image capture device aligned with a direction of travel of the moving vehicle, (Par. 0047, the camera is disposed directly ahead of the vehicle or at the front windshield, and it is applied for visual detections such as lane detection, detection of vehicles ahead and identification of traffic signs, [i.e., capturing a first series of image frames of an environment. Note that the camera is implicitly aligned with a direction of travel of the moving vehicle, as it is disposed directly ahead of the vehicle or at the front windshield); and an image segmentation module identifying one or more traffic participants within the environment based on a first convolutional neural network (CNN), (see at least: par. 0070, analyzing the signal type of the traffic light, [i.e., one or more traffic participants]  in the image in the identification region by a convolutional neural network).
	A further prior art of record, Schwaiger, (US-PGPUB 2018/0056850) discloses an image masker generating a second series of image frames by masking one or more of 
However, these reference either alone or in combination together, or in combination with the other references, fail to teach or suggest, the above limitations (as combined with the other claimed limitations).

With respect to claim 8, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“a temporal classifier classifying one or more image frames of the second series of image frames with one or more temporal predictions, generating a third series of image frames associated with respective temporal predictions based on a scene classification model, and generating a first feature vector and a second feature vector based on the third series of image frames, wherein the classification, the generation of the first feature vector, and the generation of the second feature vector is based on a second CNN, a long short-term memory (LSTM) network, or a first fully connected layer; and a scene classifier classifying one or more image frames of the third series of image frames based on a third CNN, global average pooling, and a second fully connected layer and generating an associated scene prediction based on the scene classification model and by performing data fusion on the first feature vector and the second feature vector”.


	A further prior art of record, Schwaiger, (US-PGPUB 2018/0056850) discloses an image masker generating a second series of image frames by masking one or more of the traffic participants from the environment, (see at least: par. 0021, it is also possible for a plurality of objects, e.g. traffic signs, road signs or obstacles, to be masked out simultaneously). 
However, these reference either alone or in combination together, or in combination with the other references, fail to teach or suggest, the above limitations (as combined with the other claimed limitations).

With respect to claim 15, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“a temporal classifier classifying one or more image frames of the third series of image frames with one or more temporal predictions and generating a fourth series of image frames associated with respective temporal predictions based on a scene classification model, wherein the classification is based on a second CNN, a long short-term memory (LSTM) network, and a first fully connected layer; a scene classifier classifying one or more image frames of the fourth series of image frames based on a third CNN, global average pooling, and a second fully connected layer and generating an associated scene prediction based on the scene classification model and respective temporal predictions; a convolutor generating a first feature vector based on the first series of image frames, a second feature vector based on the second series of image frames, and a third feature vector based on the fourth series of image frames; a concatenator generating a fusion feature by performing data fusion based on the first feature vector, the second feature vector, and the third feature vector; and a behavior predictor generating a predicted driver behavior based on the fusion feature”

The relevant prior art of record, Duan et al, (US-PGPUB 2020/0079374), discloses system for scene classification and prediction, comprising: a forward-facing image capture device capturing a first series of image frames of an environment from a moving vehicle, the forward-facing image capture device aligned with a direction of travel of the moving vehicle, (Par. 0047, the camera is disposed directly ahead of the vehicle or at the 
	A further prior art of record, Schwaiger, (US-PGPUB 2018/0056850) discloses an image masker generating a second series of image frames by masking one or more of the traffic participants from the environment, (see at least: par. 0021, it is also possible for a plurality of objects, e.g. traffic signs, road signs or obstacles, to be masked out simultaneously). 
However, these reference either alone or in combination together, or in combination with the other references, fail to teach or suggest, the above limitations (as combined with the other claimed limitations).

Other prior art listed on the attached form PTO-892 show various aspects of the invention but none, either alone or in combination, teach or suggest all the claimed limitations.
US-PGPUB 2019/0303682
US-PGPUB 2018/0122033
US-PGPUB 2019/0012574
US-PGPUB 2016/0267335

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        02/13/2021